DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 02/05/2021. Claims 1-4, 6-18 and 20-21 are pending in this application. Claims 1, 4 and 14 have been amended. Claim 5 and 19 has been cancelled. Claim 21 has been added.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “the first medium” in the last two lines which should be recited to --a first medium-- for proper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwalm (5,323,624, previously cited and applied).
Regarding claim 21, Schwalm discloses an environmental control system of an aircraft comprising: 
a ram air circuit (14 and 20) including a ram air shell (20) having at least one heat exchanger (22 and 24) positioned therein (see main figure); 
a dehumidification system (water collection means 38) arranged in fluid communication with the ram air circuit (14 and 20; see main figure); 
an air cycle machine (12) arranged in fluid communication with the ram air circuit (14 and 20) and the dehumidification system (38; see main figure); and 
an expansion device (aircraft turbine engine 50), separate from the air cycle machine (12), arranged in fluid communication with the ram air circuit (14 and 20; see main figure), wherein an outlet of the expansion device (50) is fluidly coupled to the ram air circuit (14 and 20; see main figure); and
a regenerative heat exchanger (36) arranged in fluid communication with the at least one heat exchanger (22 and 24), the regenerative heat exchanger (36) being arranged downstream from an outlet of the air cycle machine (12) and the outlet of the expansion device (50; see main figure);
wherein at least one of the air cycle machine (12) and the expansion device (noted that alternative limitation, the air cycle machine limitation has been addressed) is selectively operable to supplement the ram air (ambient air) within the ram air circuit (14 and 20) to meet a demand of the aircraft (see main figure);
wherein the air cycle machine (12) is selectively operable to supplement the ram air (ambient air) within the ram air circuit (14 and 20) with a first medium (the first medium which associated with duct 56) and the expansion device (aircraft turbine .

Allowable Subject Matter
Claims 1-4, 6-18 and 20 allowed.

Response to Arguments
Applicant argues in the last paragraph on page 9 that “Newly added claim 21 includes the limitations of previously pending claim 1 and the allowable subject matter of claim 13. Accordingly, Applicant submits that claim 21 is now allowable of the cited references as they fail to teach or disclose all of the limitations of the independent claim whether alone or in combination with the aforementioned references” however, the Office respectfully disagrees. In the previous action, the Office indicated claims 11 and 13 as allowable subject matter and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Previously, claim 13 depended on claim 11. Newly added claim 21 only includes the previous claims 1 and 13. However, applicant fails to include the intervening claim 11 into the new claim 21 therefore, the scope of claim 21 is changed when it is compared to the previous comprehensive claim 13. Also, upon further review and consideration of the amendment and Schwalm reference, Schwalm still anticipates the newly added 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763